Citation Nr: 1211605	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945 and from September 1950 to January 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the claim for service connection for tinnitus and incorrectly treated a claim for bilateral hearing loss as a claim to reopen.  

The Veteran presented testimony before a Decision Review Officer (DRO) in June 2011 and before the undersigned Veterans Law Judge at a videoconference hearing in February 2012.  Transcripts of both proceedings are of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right ear hearing loss and the reopened claim for service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.  

2.  An unappealed April 1949 rating decision denied a claim for entitlement to service connection for a left ear condition on the basis that the Veteran's hearing was normal upon induction and discharge from service.  

2.  Additional evidence received since April 1949 on the issue of service connection for left ear hearing loss is new and material as it includes evidence related to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The April 1949 rating decision that denied the claim for entitlement to service connection for a left ear condition is final.  38 U.S.C.A. § 709 (1946); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.  

3.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for left ear hearing loss.  See e.g., December 20098 VA Form 21-526.  The RO has declined to reopen the claim and continued the denial issued in a previous final decision.  See May 2010 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in April 1949 denied a claim for entitlement to service connection for a left ear condition on the basis that the Veteran's hearing was normal upon induction and discharge from service.  In other words, there was no evidence of a current disability.  The RO notified the Veteran of this decision by letter dated April 13, 1949, but he did not appeal.  See 38 U.S.C.A. § 709 (1946); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in December 2009, and this appeal ensues from the May 2010 rating decision issued by the RO in Manchester, New Hampshire, which, as noted above, incorrectly adjudicated whether new and material evidence had been submitted to reopen a claim for bilateral hearing loss rather than just left ear hearing loss.  The previous denial was confirmed and continued.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence before the RO in April 1949 consisted of the Veteran's service treatment records from his first period of active service, which are devoid of reference to complaint of, or treatment for, any decrease in hearing acuity or impairment of the left ear.  At the time of his October 1945 separation from service, left ear hearing was 15/15 on the whispered voice test.  See report of physical examination.  

Evidence added to the record since the RO's 1949 decision includes the Veteran's service treatment records from his second period of active service, a private audiological record, and a May 2010 VA audio examination report.  These records are new, as they were not of record when the RO issued its April 1949 rating decision.  They are also material, as they raise a reasonable possibility of substantiating the claim.  More specifically, the post-service medical evidence of record reveals that the Veteran has hearing loss in his left ear per VA standards.  Having found that new and material evidence has been presented, the claim for entitlement to service connection for left ear hearing loss is reopened for review on the merits.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claim. 

The Veteran also seeks entitlement to service connection for tinnitus, which he reports has been present since his first period of active service and is the result of his exposure to acoustic trauma in the form of firing guns and using loud equipment to clean the ship on board which he served (U.S.S. Saratoga).  He also contends that he continued to experience tinnitus following his discharge from service in 1952 to the present.  See December 2009 VA Form 21-526 February 2012 transcript.  

The Veteran's service treatment records from both periods of active service are devoid of reference to complaint of, or treatment for, any problems with tinnitus.  There were no findings related to tinnitus during either of his discharge examinations.  See October 1945 report of physical examination; January 1952 report of medical examination.  

The Veteran underwent a VA audio examination in May 2010, at which time he reported a periodic tinnitus in the left, which he described as sounding like "ringing."  He reported that this had been longstanding in nature but could not be more specific as to the onset.  He also could not be more specific as to the periodicity.  The Veteran reported a negative pre-service history of noise exposure; that he was a gunner's mate on a ship between 1943 and 1945, during which time guns periodically fired and he did not wear any hearing protection; and that he worked on chipping and grinding on a daily basis between 1950 and 1952, also without any hearing protection.  He reported working as a plumber for 35 years, periodically using jackhammers, saws and banging on pipes with chisels, also without hearing protection, but denied recreational noise exposure.  Following examination, the Veteran was diagnosed with periodic tinnitus in the left ear.  It was the examiner's opinion that tinnitus is less likely as not related to service.  

The Board acknowledges the negative opinion provided by the May 2010 VA examiner.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Board finds that the Veteran's assertions that he was exposed to acoustic trauma in service and has had tinnitus since then are both competent and credible.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claim for tinnitus has been granted, the duty to notify and assist has been met to the extent necessary.  

With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for left ear hearing loss has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order. 


ORDER

Service connection for tinnitus is granted.  

The claim for service connection for left ear hearing loss is reopened.  To this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is needed before it can adjudicate the claims remaining on appeal.  

As an initial matter, the Veteran's reopened claim for service connection for left ear hearing loss was not adjudicated by the AOJ in the first instance in the May 2010 rating decision.  Neither was the original claim for service connection for right ear hearing loss.  Consequently, due process mandates that both matters be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran underwent a VA audio examination in May 2010.  The VA examiner explained that the Veteran's left ear exhibited mixed hearing loss, to include conductive and sensorineural components, and his right ear exhibited only a sensorineural component.  It was the examiner's opinion that the sensorineural component in both ears was consistent with both aging and the Veteran's post-service occupational noise exposure as a plumber using jackhammers, power tools, and banging on pipes, such that the bilateral hearing loss is less likely as not related to service.  

The Veteran testified in February 2012 that the level of noise exposure he had during his two periods of service was far greater than the type of noise exposure he experienced while working as a plumber.  He is competent to make this assertion.  

In light of the foregoing, the Board finds that a new VA examination should be scheduled that adequately considers the Veteran's in-service noise exposure while serving as a gunners mate.  The VA examiner should also specifically address the service treatment records from the Veteran's first period of active service, which do not reference any complaint of hearing loss; medical records dated after his October 1945 discharge, which reveal diagnoses of left otitis externa, right accumulation of cerumen, and chronic left otitis media; his September 1950 recall examination, during which he reports ear trouble between 1946 and 1948 and indicates he was hard of hearing; and service treatment records from his second period of active service that document treatment related to his ears in December 1950 and January 1951 for perforation of the left tympanic membrane and chronic left mastoiditis.  Lastly, the VA examiner should only provide an opinion regarding the bilateral sensorineural hearing loss, not the conductive component noted in the left ear.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audio examination.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  A detailed history regarding in-service noise exposure during his two periods of active service should be obtained from the Veteran.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current sensorineural, not conductive, hearing loss had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner must specifically address the service treatment records from the Veteran's first period of active service, which do not reference any complaint of hearing loss; medical records dated after his October 1945 discharge, which reveal diagnoses of left otitis externa, right accumulation of cerumen, and chronic left otitis media; his September 1950 recall examination, during which he reports ear trouble between 1946 and 1948 and indicates he was hard of hearing; and service treatment records from his second period of active service that document treatment related to his ears in December 1950 and January 1951 for perforation of the left tympanic membrane and chronic left mastoiditis.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

2.  Review the claims folder and ensure that the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claim as entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


